Case 5:21-cv-00002-LGW-BWC Document 11 Filed 04/12/21 Page 1 of 2

In the Anited States District Court
for the Southern District of Georgia
Mapcross Dibision

PATRICIA ROE, individually and '
as personal representative of
the Estate of Edward Roe,
deceased,

Plaintiff, CV 5:21-002
Vv.

DAVID MOORE, Sheriff of
Atkinson County, Georgia, in
his individual capacity; and
NANETTE WOOD,

 

Defendants. 3
ORDER

Plaintiff Patricia Roe initiated this action on January 8,
2021. See Dkt. No. 1. Defendant David Moore timely moved to
dismiss the Complaint. Dkt. No. 6. Eleven days later, Plaintiff
filed an Amended Complaint. Dkt. No. 9. For the reasons below,
Defendant’s motion to dismiss is DENIED as moot.

LEGAL STANDARD

Under Rule 15 of the Pederal Rules of Civil Procedure, a party
may amend its pleading once as a matter of course within 21 days
after service of a motion under Rule 12(b). Fed. R. Civ. P.
15(a) (1) ¢(B). An amended pleading “supersedes the former pleading”

such that “the original pleading is abandoned by the amendment,
Case 5:21-cv-00002-LGW-BWC Document11 Filed 04/12/21 Page 2 of 2

and is no longer a part of the pleader's averments against his

adversary.” Dresdner Bank AG v. M/V Olympia Voyager, 463 F.3d

 

1210, 1215 (llth Cir. 2006) (internal quotation marks and citation
omitted); see also Fritz v. Standard Sec. Life Ins. Co., 676 F.2d
1356, 1358 (llth Cir. 1982) (citations omitted) (“Under the Federal
Rules, an amended complaint supersedes the original complaint.”).
DISCUSSION
Plaintiff timely filed her Amended Complaint as a matter of
course pursuant to Rule 15(a)(1)(B). Further, Plaintiff’s Amended
Complaint supersedes her original Complaint. Defendant’s motion
to dismiss the original Complaint, dkt. no. 6, has thus been
rendered moot by Plaintiff’s filing of her Amended Complaint.
Should Defendant wish to renew a motion to dismiss with regard to
the Amended Complaint, he is granted leave to do so within the
time prescribed by the Federal Rules of Civil Procedure.
CONCLUSION
Defendant’s Motion to Dismiss the original Complaint, dkt.
no. 6, is DENIED as moot. Similarly, Defendant’s related motion

to stay, dkt. no. 7, is also DENI as moot.

   
 

SO ORDERED, this “a day o

 

HON. ZISA GODBEY WOOD, JUDGE
UNLTED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

ho
